UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8548


KENYATTA HUNTER,

                  Petitioner - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-02174-CMC)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenyatta Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenyatta Hunter seeks to appeal the district court’s

order     accepting     the     magistrate         judge’s     recommendation         and

dismissing without prejudice Hunter’s 28 U.S.C. § 2241 (2006)

petition.       We    dismiss    the       appeal    for    lack    of    jurisdiction

because Hunter’s notice of appeal was not timely filed.

             Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal    period     under    Fed.    R.    App.    P.    4(a)(5)    or     reopens   the

appeal period under Fed. R. App. P. 4(a)(6).                    This appeal period

is “mandatory and jurisdictional.”                   Browder v. Dir., Dep’t of

Corr.,    434 U.S. 257,    264    (1978)       (quoting       United    States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on September 29, 2008.           Hunter’s notice of appeal was filed on

December 11, 2008, the day on which he delivered it to prison

officials for mailing.          See Fed. R. App. P. 4(c)(1); Houston v.

Lack, 487 U.S. 266, 276 (1988).                  Because Hunter failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                        We dispense with

oral     argument    because     the       facts    and    legal    contentions       are




                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3